 

Case 3:20-cr-00120-B mere E ATER Page, 1 of 13> PagelD 217, -
IN THE UNITED STATES DISTRICT COURT. —— —— | ey
FOR THE NORTHERN DISTRICT OF TEXAS AN

DALLAS DIVISION [Deputy -

 

 

UNITED STATES OF AMERICA

V. CRIMINAL NO. 3:20-CR-120-B
(Supersedes indictment returned on March
Kristijan Krstic (1) 4, 2020)

a.k.a. Kristian Jacobs

a.k.a. Felix Logan

a.k.a. Oliver Turner

a.k.a. Marshall Graham
Xenia Faye Atilano Krstic (2)

a.k.a. Majda Pratejc

a.k.a. Xenia Faye Jacobs

a.k.a. Xenia Faye Atilano

FILED UNDER SEAL

 

Marko Pavlovic (4)
a.k.a. Bjorn Emerson
a.k.a. Marlon Mattler
a.k.a. Willem Adelbert

Uros Selakovic (5)

a.k.a. Lax Lesmo
a.k.a. Micheal Anderson
a.k.a. Abbey Brooks

 

Haojia Miao (7)
a.k.a. Stan Miao

 

 
 

Case 3:20-cr-00120-B Document 37 Filed 02/05/21 Page 2of13 PagelD 218

Nenad Krstic (10)

a.k.a. Roland Valgerdur

a.k.a. Kevin Ericsson

Antonije Stojiljkovic (11)

a.k.a. Toni Rivas
a.k.a. Jacob Gold
Andrija Selakovic (12)
a.k.a. Andy Alinary
Blazo Radulovic (13)
Nikola Dimitrijevic (14)
Nenad Mladenovic (15)
Milos Mitic (16)

a.k.a. Tom Hardian

|

 

SUPERSEDING INDICTMENT
The Grand Jury charges:

At all times material to this Indictment:

Introduction

1. From in or about January 2014, the exact date being unknown to the Grand
Jury, and continuing until in or about June 2020, in the Northern District of Texas and
elsewhere, the defendants, Kristijan Krstic, Xenia Faye Atilano Krstic, ||
WE. Marko Pavlovic, Uros Selakovic, Haojia Mia, ie.
DI Nenad Krstic, Antonije Stojiljkovic, Andrija Selakovic, Milos Mitic,
Blazo Radulovic, Nikola Dimitrijevic, Nenad Mladenovic, and others, both known and
unknown to the Grand Jury, helped create, promote, market, and organize fraudulent

investment platforms, including Option Giants, Banking Option, Aeon Options, Options
 

Case 3:20-cr-00120-B Document 37 Filed 02/05/21 Page3of13 PagelD 219

Rider, Bancde Options, Instant Options, Fast Options, Elite Options, Start Options,
Crypto Trading World, Dragon Mining, Trinity Mining, BTC Mining Factory, Bitcoin
Trading World, BTC Trader Online, BTC Falcon, Perpetual Energy, Hedger Tech, Go
Solar Mining, Perfect-Options, and others. (fraudulent investment platforms).

2. The defendants created, promoted, marketed, and organized the fraudulent
investment platforms from China, Australia, the Philippines, and Serbia.

Be Using the internet and online websites as marketing tools, the defendants
would target investors around the world, including in the Northern District of Texas, to
invest in the fraudulent investment platforms for binary options and cryptocurrency
mining.

4. Investors were given a username and password to view their investments
online. Once logged on, investors were shown a positive return on their investments;
however, no real trading was actually occurring, and their investment funds were spent
on personal expenses and to pay commissions.

>: Fake names and pictures were created for the fraudulent investment
platforms’ officers and chairmen. The defendants would often use female names as
aliases to directly communicate and promote the fraudulent investment platforms to
investors around the world. Additionally, the defendants would conduct conference calls
and video meetings during which they would represent themselves as different people in
order to trick investors into believing the fraudulent investment platforms were

legitimate.

 
Case 3:20-cr-00120-B Document 37 Filed 02/05/21 Page4of13 PagelD 220

6. In regards to binary options, the fraudulent investment platforms would
claim they were the “world’s market leader in binary options,” the average payout was
“80%,” and investors would gain a “20% refund on every lost trade,” when, in fact, the
defendants knew no real trading ever occurred.

7. In regards to cryptocurrency mining, the fraudulent investment platforms
would claim that they had plants in “UAE, India, Morocco, Mexico and China,” that an
individual could “purchase bitcoin at half the market price!!!,” and that they have a
“mining farm which guarantees 24/7 mining through our world-wide mining facilities,”
when, in fact, the defendants knew these cryptocurrency mining facilities never existed,
and that purchases of Bitcoin could not be had for fifty percent of the market price.

8. The overall conspiracy involving the fraudulent investment platforms

resulted in a total loss of over seventy million dollars to investors around the world.

 
 

Case 3:20-cr-00120-B Document 37 Filed 02/05/21 Page5of13 PagelD 221

Count One
Conspiracy to Commit Wire Fraud
(Violation of 18 U.S.C. § 1349)
0. The Grand Jury realleges and incorporates by reference the allegations
contained in paragraphs 1 through 8 of this indictment, as if fully set forth herein.
10. From at least in or about January 2014 through at least in or about June

2020, the exact dates being unknown to the Grand Jury, in the Northern District of Texas,

and elsewhere, the defendants, Kristijan Krstic (Krstic), Xenia Faye Atilano Krstic

(Xenia), EE Marko Paviovic (Pavlovic), Uros Selakovic

oe
PI Nenad Krstic (Nenad), Antonije Stojiljkovie (Stojiljkovic),

Andrija Selakovic (Andrija), Milos Mitic (Mitic), Blazo Radulovic (Radulovic),
Nikola Dimitrijevic, (Dimitrijevic), Nenad Mladenovic (Mladenovic), and others, did
knowingly combine, conspire, confederate, and agree with each other and with other
persons known and unknown to the Grand Jury to commit certain offenses against the
United States, to wit: wire fraud, in violation of 18 U.S.C. § 1343.
Object of the Conspiracy

11. It was the object of the conspiracy for potential investors to invest with
fraudulent investment platforms such as Option Giants, Banking Option, Aeon Options,
Options Rider, Bancde Options, Instant Options, Fast Options, Elite Options, Start
Options, Crypto Trading World, Dragon Mining, Trinity Mining, BTC Mining Factory,
Bitcoin Trading World, BTC Trader Online, BTC Falcon, Perpetual Energy, Hedger

Tech, Go Solar Mining, Perfect-Options, and others. United States-based “affiliates”

 
Case 3:20-cr-00120-B Document 37 Filed 02/05/21 Page6of13 PagelD 222

were recruited to pitch the fraudulent investment platforms to potential investors in the
Northern District of Texas, and elsewhere. An investor would be directed to wire his/her
“investment” to an international bank account for the value of the potential investment.
The investor would then receive a username and password to watch the investment grow.
Unbeknownst to the investor, there was never any investment, and the money wired
internationally was used for personal gain, and to pay commissions to continue to
promote future fraudulent investment platforms. The investor would never receive
his/her original investment back and would, in turn, be directed to a new fraudulent
investment platform controlled by the defendants.
Manner and Means
12. In furtherance of the conspiracy and scheme and artifice to defraud, the
defendants, and other persons known and unknown to the Grand Jury, committed the
following:
13. Between January 2014, to approximately February 2017, Krstic, Xenia,
a Pavlovic, Selakovic, Miao, | | Andrija, Dimitrijevic, Mladenovic, and
others, conducted fraudulent investment platforms named Option Giants, Banking
Option, Aeon Options, Options Rider, Bancde Options, Instant Options, Fast Options,
Elite Options. Between January 2017 to approximately June 2020, Krstic, Xenia,
| Pavlovic, Selakovic, | | | | Andrija, Dimitrijevic, Mladenovic,
P| Nenad, Stojiljkovic, Radulovic, Mitic, and others, conducted fraudulent

investment platforms named Start Options, Crypto Trading World, Dragon Mining,

 
Case 3:20-cr-00120-B Document 37 Filed 02/05/21 Page 7of13 PagelD 223

Trinity Mining, BTC Mining Factory, Bitcoin Trading World, Hedger Tech, BTC Trader
Online, BTC Falcon, Perpetual Energy, Go Solar Mining and Perfect-Options.

14.  Krstic directed the creation of Option Giants, Banking Option, Aeon
Options, Options Rider, Bancde Options, Instant Options, Fast Options, Elite Options,
Start Options, Crypto Trading World, Dragon Mining, Trinity Mining, BTC Mining
Factory, Bitcoin Trading World, BTC Trader Online, BTC Falcon, Perpetual Energy,
Hedger Tech, Go Solar Mining, Perfect-Options, and others, and would direct when to
close and start a new fraudulent investment platform.

15. | Xenia’s personal name and an alias associated to her were used to register
the domain names for the fraudulent investment platforms.

16. _‘ Krstic, Pavlovic, Nenad, Stojiljkovic, Andrija, and
others, would create fraudulent material and writings to place on the fraudulent
investment platforms.

17. Radulovic, Dimitrijevic, Mladenovic, and others, would create, host, and
buildout the websites connected to the fraudulent investment platforms by creating fake
trading activity, fake withdrawal history, fake wire receipts, fake email addresses, fake
passports, and by registering the websites connected to the fraudulent investment
platforms with fake names.

18.‘ Krstic, [| } Pavlovic, Selakovic, a. Miao, » Nenad,
Stojiljkovic, Andrija, Mitic, and others, would communicate with investors under
aliases through email and online messengers to direct investors to invest in the fraudulent

investment platforms.

 
Case 3:20-cr-00120-B Document 37 Filed 02/05/21 Page 8of13 PagelD 224

19. Krstic, | | Pavlovic, Selakovic, Po Nenad,

Stojiljkovic, and others, would have conference calls with investors, during which they
would misrepresent their names and titles in order to defraud those investors.

20. Krstic, a. Pavlovic, Selakovic, pI Nenad, Stojiljkovic,
Andrija, Mitic, and others, would direct investors from the Northern District of Texas
and elsewhere, to wire their “investments” to an international bank account associated
with Krstic and Xenia.

21. Krstic and Xenia paid commissions to i. Pavlovic, Selakovic,

S| Miao Nenad, Stojiljkovic, Andrija, Mitic, and others, for revenue
generated from their downline affiliates and investors for the fraudulent investment

platforms.

All in violation of 18 U.S.C. § 1349.

 
Case 3:20-cr-00120-B Document 37 Filed 02/05/21 Page9of13 PagelD 225

Count Two
Conspiracy to Commit Money Laundering
(Violation of 18 U.S.C. § 1956(h))
22. The Grand Jury realleges and incorporates by reference the allegations
contained in paragraphs | through 21 of this indictment, as if fully set forth herein.

23. From at least in or about January 2014 through at least in or about June

2020, in the Northern District of Texas and elsewhere, the defendants, Kristijan Krstic,

Xenia Faye Atilano Krstic, pt Marko Pavlovic, Uros Selakovic,
~ Haojia Miao, Oe Nenad Krstic, Antonije

Stojiljkovic, Andrija Selakovic, Milos Mitic, and others, both known and unknown to
the Grand Jury, did knowingly combine, conspire, confederate, and agree with each
other, to commit an offense against the United States in violation of Title 18, United
States Code, Section 1956(a)(2)(A), to wit: transport, transmit, and transfer, and attempt
to transport, transmit, and transfer a monetary instrument and funds, to a place in the
United States, that is, a place in the Northern District of Texas, and elsewhere, from and
through a place outside of the United States, to wit: wire transfers from financial
institutions, with the intent to promote the carrying on of a specified unlawful activity,
that is, wire fraud in violation of Title 18, United States Code, Section 1343.

In violation of 18 U.S.C. § 1956(h).

 
Case 3:20-cr-00120-B Document 37 Filed 02/05/21 Page10o0f13 PagelD 226

Notice of Criminal Forfeiture
(18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c); 18 U.S.C. § 982(a)(1)).

24. The United States hereby gives notice to each of the defendants, Kristijan

Krstic, Xenia Faye Atilano Kt iS Marko Pavlovic, Uros
Selakovic, P| Haojia >, Nenad Krstic,

Antonije Stojiljkovic, Andrija Selakovic, Milos Mitic, Blazo Radulovic, Nikola
Dimitrijevic, and Nenad Mladenovic, that, upon conviction for the offense charged in
Count One, the defendant shall forfeit to the United States, pursuant to Title 18, United
States Code, Section 981(a)(1)(C) and Title 28, United States Code, Section 2461(c), any
property, real or personal, constituting or derived from proceeds obtained directly or
indirectly as a result of the offense.

25. The United States further gives notice to each of the defendants, Kristijan

Krstic, Xenia Faye Atilano Krstic Se Marko Pavlovic, Uros
Selakovic, Haojia Miao, Po Nenad Krstic,

Antonije Stojiljkovic, Andrija Selakovic, and Milos Mitic, that, upon conviction for
the offense charged in Count Two, the defendant shall forfeit to the United States,
pursuant to Title 18, United States Code, Section 982(a)(1), any property, real or
personal, involved in, or traceable to property involved in, the offense.
26. If any of the above-described forfeitable property, as a result of any act or
omission of the defendant:
a. cannot be located upon the existence of due diligence;

b. has been transferred or sold to, or deposited with, a third party;

 
Case 3:20-cr-00120-B Document 37 Filed 02/05/21 Page11of13 PagelD 227

c. has been placed beyond the jurisdiction of the court;

d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be divided
without difficulty;

it is the intent of the United States, pursuant to Title 21, United States Code, Section
853(p) to seek forfeiture of any other property of the defendant up to the value of the

forfeitable property described in this forfeiture allegation.

A TRUE BILL

J?

 

FOREPERSON _//

ERIN NEALY COX
UNITED STATES ATTORNEY

Con SWitine +VU
Sid P. Mody -
Assistant United States Attorney
State Bar No. 24072791

1100 Commerce Street, Third Floor
Dallas, Texas 75242-1699
Telephone: 214-659-8792

Facsimile: 214-659-8600

Email: siddharth.mody@usdoj.gov

 
Case 3:20-cr-00120-B Document 37 Filed 02/05/21 Page 12o0f13 PagelD 228

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

 

THE UNITED STATES OF AMERICA
V.

Kristijan Krstic (1)
a.k.a. Kristian Jacobs
a.k.a. Felix Logan
a.k.a. Oliver Turner
a.k.a. Marshall Graham
Xenia Faye Atilano Krstic (2)
a.k.a. Majda Pratejc

a.k.a. Xenia Faye Jacobs
a.k.a. Xenia Faye Atilano

   

Marko Pavlovic (4)
a.k.a. Bjorn Emerson
a.k.a. Marlon Mattler

a.k.a. Willem Adelbert

Uros Selakovic (5)
a.k.a. Lax Lesmo

a.k.a. Micheal Anderson
a.k.a. Abbey Brooks

 

Haojia Miao (7)
a.k.a. Stan Miao

  
Case 3:20-cr-00120-B Document 37 Filed 02/05/21 Page130f13 PagelD 229

Nenad Krstic (10)
a.k.a. Roland Valgerdur
a.k.a. Kevin Ericsson
Antonije Stojiljkovic (11)
a.k.a. Toni Rivas
a.k.a. Jacob Gold
Andrija Selakovic (12)
a.k.a. Andy Alinary
Blazo Radulovic (13)
Nikola Dimitrijevic (14)
Nenad Mladenovic (15)
Milos Mitic (16)
a.k.a. Tom Hardian

 

SUPERSEDING INDICTMENT

18 U.S.C. § 1349

Conspiracy to Commit Wire Fraud
(Count 1)

18 U.S.C. § 1956(h)

Conspiracy to Commit Money Laundering
(Count 2)

18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c); 18 U.S.C. § 982(a)(1)
Forfeiture Notice

2 Counts aa

A true bill rendered

DALLAS
Filed in open court this ii day of July, 2020.

 

 

 

     
 

Warrants to be issued for all d fend aps.

a . Af. Lic

[4
UNINED

3:20-CR=T20-B

 

 
